Case 2:19-cv-05413-AB-FFM Document 1-1 Filed 06/20/19 Page 1 of 2 Page ID #:133




                            Exhibit A
6/20/2019 Case                                CULTIVATION
                     2:19-cv-05413-AB-FFM Document   1-1 | Everything Pertaining To Page
                                                            Filed 06/20/19          Green 2 of 2 Page ID #:134


                                                               PRESS & INDUSTRY         VERTICAL WELLNESS   SEED TO SALE MULTI-STATE OPERATOR       ABOUT       CAREERS




                                                                               CULTIVATION


Vertical is one of the largest and most e ective cultivators in the country. With indoor, outdoor, greenhouse and nursery operations,       STAY INFORMED WITH
the canopy spans hundreds of thousands of permitted square feet. Experience, technology, and methods from industrial agriculture
                                                                                                                                            EVERYTHING PERTAINING
ensure high-yields and consistent quality while a proprietary integrated pest management system produces a compliant, pesticide
                                                                                                                                            GREEN
free product.
                                                                                                                                            Enter your name and email below to
                                                                                                                                            updates when we nd important ind
                                                                                                                                            news.
Well-designed state of the art systems are critical to achieving reproducible results across multiple operations of varying sizes.
Vertical is on the cutting edge of cannabis cultivation and is constantly taking advantage of advancements in the industry to improve       Name
its processes. Vertical’s commitment to health and safety demands a clean and high-quality product, produced in an environmentally          Enter Name
friendly and sustainable way.
                                                                                                                                            Email*

                                                                                                                                            Enter Email Address


                                                                                                                                               Subscribe




  

 

  

  




         Vertial’s Santa Rita Hills Outdoor Grow will be one of the largest in the world in 2019




@2018 Vertical Companies                                                                                                          Site Design by Vertical Creative Team
                                                                                                                                  Photography by Vertical Creative and PRTD Pro


                                                                                                




https://vertcos.com/seed-to-sale-services/cultivation/                                                                                                                     1/1
